961 F.2d 211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis Lee CLARK, Plaintiff-Appellant,v.Anthony M. FRANK, Defendant-Appellee.
No. 92-6004.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 11, 1992Decided:  April 30, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-91-691-BR)
Curtis Lee Clark, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before HALL and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Curtis Lee Clark sued the Postmaster General for damages when two pieces of legal mail were not delivered to the addressee.  The district court dismissed the claim as frivolous under 28 U.S.C. § 1915(d) (1988) because Clark failed to state a claim having an arguable basis in law,  Neitzke v. Williams, 490 U.S. 319 (1989).  We affirm the district court's disposition.  To the extent that Clark states a claim under the Federal Tort Claims Act, such a claim is exempted under 28 U.S.C. § 2680(b) (1988), which disallows suit under "any claim arising out of the loss, miscarriage, or negligent transmission of letters or postal matter."  To the extent that Clark's allegations state a Bivens* claim for deprivation of the right of access to the courts, the claim is similarly frivolous because respondeat superior is not an adequate theory of recovery in such an action.   Jett v. Dallas Indep.  Sch. Dist., 491 U.S. 701, 735 (1989);   see Giancola v. West Virginia Dep't of Pub. Safety, 830 F.2d 547, 550 (4th Cir. 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)